Citation Nr: 1025207	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating for service-connected 
posttraumatic stress disorder (PTSD) in excess of 10 percent 
prior to November 18, 2009, and in excess of 30 percent since 
November 18, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from December 1999 to February 
2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDING OF FACT

From August 26, 2005, the Veteran's PTSD has been manifested by 
occupational and social impairment due to anxiety, irritability, 
depressed mood, and sleep disturbance, without significant 
impairment of speech, thought processes, memory, or judgment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for PTSD are met from 
August 26, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2009).

2.  From August 26, 2005, the criteria for a disability rating 
higher than 30 percent have not been met.  38 U.S.C.A. §§ 
1155,5107; 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim. In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim for service connection was 
awarded with an effective date of August 26, 2005, the date of 
receipt of his claim, and an initial disability rating was 
assigned.  He was provided notice how to appeal that decision, 
and he did so.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for a 
higher rating and he demonstrated his actual knowledge of what 
was required to substantiate higher ratings in his argument 
included on his Substantive Appeal.  Although he was not provided 
pre- adjudicatory notice that he would be assigned effective 
dates in accordance with the facts found as required by Dingess, 
he was assigned the earliest date permitted by law.  38 U.S.C.A. 
§ 5110(a).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant examinations, and 
afforded the appellant an opportunity to present testimony before 
the Board, although he declined to do so.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Rating for PTSD

Service connection for PTSD was granted in a December 2006 rating 
decision; an initial noncompensable rating was assigned from 
August 26, 2005.  The Veteran disagreed with the initial rating.  
A January 2009 rating decision increased the initial rating to 10 
percent, also from August 26, 2005.  A December 2009 rating 
decision granted a 30 percent rating from November 18, 2009.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. 
§ 4.7.  In instances in which the Veteran disagrees with the 
initial rating, the entire evidentiary record from the time of 
the Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and to the veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Consideration will also be given to the extent of 
social impairment, but an evaluation shall not be based solely on 
social impairment. 38 C.F.R. § 4.126.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 10 percent rating is 
warranted where there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although the patient generally functions 
satisfactorily with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting names, 
directions, or recent events.)  38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating.  The use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often include 
an Axis V diagnosis, or a Global Assessment of Functioning (GAF) 
score.  GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  

GAF scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence

A September 2004 outpatient record noted the Veteran had been 
feeling sad and had lost interest in leisure activities.  He was 
only sleeping four to five hours per night.  He was in the 
process of divorcing his wife after she had been unfaithful.  He 
had good relationships with his children and other family 
members.  The Veteran had been doing heating and air conditioning 
work for the past two months and was to attend an apprenticeship 
program for sheet metal.  The diagnosis was adjustment disorder; 
rule out PTSD; alcohol abuse.  The GAF score was 52.  The Veteran 
was referred to a PTSD group.

An April 2005 treatment note described the Veteran's symptoms of 
survivor guilt, nightmares, intrusive thoughts, hypervigilance, 
and sleep disturbance.  The Veteran reported depression, 
anhedonia, and suicidal ideation, although he stated he would not 
actually kill himself.  The examiner noted PTSD symptoms, 
chronic, currently severe.


A May 2005 intake/assessment interview noted that the Veteran 
reported daily intrusive thoughts and nightmares of his tour in 
Iraq.  He reported sleep problems, hyperarousal, and 
irritability.  The Veteran noted panic attacks, and severe sleep 
problems.  He was seeking a more sedentary line of work due to a 
back injury, and he was interested in going back to school.  On 
examination, the Veteran was casually dressed and well-groomed.  
He was cooperative and his speech was normal in rate and rhythm.  
Thought processes were coherent, goal-oriented, and linear.  He 
denied suicidal/homicidal intent, but had had homicidal ideation 
about his former wife's boyfriend.  He was oriented times three.  
Judgment was good and insight guarded to fair.  The Veteran 
reported a somewhat worse memory than he had before deployment.  
The examiner diagnosed PTSD with depressed mood.  The GAF was 52.

A June 2005 treatment record noted the Veteran's affect was 
somewhat brighter, and his behavior was polite and engaged.  He 
reported that his sleep pattern had somewhat improved now that he 
was working.  He was very pleased to have found work laying pipe 
in a government job.  

In September 2005, the Veteran reported benefit from his 
medications, with few side effects.  He still awakened at night 
and did perimeter checks, but was no longer walking outside at 
night.  He had experienced nightmares every night since talking 
with his best friend who had just returned from his second tour 
of duty.  The Veteran reported that he had a new girlfriend and 
was enjoying that relationship.  He denied suicidal or homicidal 
ideation; he was planning for the future and was to start a 
college program in law enforcement.  The examiner noted "PTSD, 
chronic, moderate to severe symptoms in Veteran of strong 
character, who is hoping to improve his life."

A VA examination was conducted in October 2005.  The Veteran 
reported that he worked as a handyman at the apartment complex 
where he lived.  He got along well with the residents of the 
complex.  He reported distressing dreams three times per week 
since his return from Iraq.  He avoided crowds.  The Veteran 
reported that he had things to keep him busy around his 
apartment.  He also spent time with his uncle and engaged in 
leisure activities.  He had trouble meeting new people due to 
trust issues, but enjoyed his mother and brother as well as his 
girlfriend.  The Veteran felt sad when his children left after a 
visit.  He planned to enroll in college in January 2006.  The 
Veteran stated that he would go to bed at two or three a.m. after 
drinking beer with his uncle; he drank a 12 pack of beer daily.  
He described problems with his concentration and stated that he 
liked to sit with his back to walls as he was vigilant of his 
surroundings.  On examination, the Veteran was casually dressed 
and neatly groomed.  He was cooperative, pleasant, and oriented 
to time, place, person, and reason for the evaluation.  His 
speech was clear and his mood euthymic.  Thought process was 
coherent, logical, and goal-directed.  Long-term and recent 
memory appeared intact.  Attention and concentration were within 
normal limits.  Judgment and insight were intact.  There was no 
evidence of impairment in reality testing.  Interest in 
activities remained adequate.  The Veteran reported passive 
suicidal thoughts once in a while, but denied intention of plans.  
The examiner did not believe the Veteran's PTSD symptoms were 
sufficient to meet the criteria for a DSM-IV diagnosis of PTSD.  
She stated that the Veteran's symptoms appeared to meet the 
criteria for alcohol-induced mood disorder.  He showed no 
clinically significant impairment in social or occupational 
functioning.  The GAF score due solely to PTSD symptoms was 70.

On VA examination in December 2006, the Veteran reported that he 
lived in a house that he rented from his parents and kept busy 
with work on his parents' 73 acre ranch.  He reported no 
difficulty having conversations or relating with people.  He 
enjoyed socializing with his uncle and a couple of friends.  His 
children made him happy and he experience love and affection for 
them.  He was again planning to return to college and to raise 
cattle on his parents' ranch.  He described himself as watchful 
of his surroundings.  He noted problems with his temper and 
concentration.  He stated he slept for three hours per night, but 
did not require much sleep.  He continued to drink 12 beers per 
day, usually with his uncle and two buddies he worked with; the 
Veteran stated that he drank because he enjoyed it and not as a 
coping mechanism.  He had movie nights with his family and 
enjoyed target practice.  Limited funds prevented him from 
pursuing other leisure activities such as fishing.  On 
examination, he was casually dressed and neatly groomed.  He was 
cooperative, pleasant, and fully oriented.  Speech was soft and 
clear.  The Veteran described his mood as "disgruntled."  His 
affect was congruent with thought content and appropriate.  
Thought process was organized and goal-directed.  Long-term and 
recent memory was intact.  Attention and concentration were 
within normal limits.  Judgment and insight were intact.  There 
was no evidence of psychotic symptoms.  The examiner concluded 
that the Veteran barely met the criteria for a diagnosis of PTSD.  
His current symptoms were described as mild.  The GAF score 
solely due to PTSD was 68.

A December 2007 treatment record noted that the Veteran had been 
out of the VA system for some time.  His alcohol abuse was 
continuing and he reported more PTSD symptoms.  The Veteran was 
more depressed but denied suicidal ideation.  He had recently 
gotten back together with his girlfriend and described their 
relationship as satisfactory.  He had recently lost weight with 
exercise and watching his diet.  

The most recent VA examination was conducted on November 18, 
2009.  The Veteran reported that he lived with his wife and their 
three-month old daughter.  He still had a relationship with his 
children from his first marriage.  The Veteran described his 
current marriage as strained.  He stated that he had problems 
with anger and had twice injured himself striking or kicking 
things.  The Veteran drank six to 12 alcoholic drinks daily and 
smoked marijuana when he had it.  He had not seen his friends 
from his previous job since leaving that job in February 2009 and 
now mainly socialized with his wife's friends.  He did housework 
and enjoyed cooking.  The Veteran was laid off from his job as a 
carpenter for cruise ships due to slow business and an argument 
with his boss, and was not currently working.  He was not 
receiving any psychiatric treatment.  The Veteran reported 
relatively infrequent nightmares; infrequent intrusive thoughts; 
and efforts to avoid thinking or talking about combat.  He felt 
detached from other people and reported sleep difficulties, 
hypervigilance, and irritability.  He felt low self worth but 
denied any suicidal ideation or intent.  On examination, the 
Veteran was casually dressed and adequately groomed.  His speech 
was clear and easily understandable.  He was correctly oriented 
and his thoughts were logical and goal-directed.  There were no 
signs of hallucinations, delusions, or preoccupations.  His 
affect was somewhat constricted and his mood was neutral.  
Attention, concentration, and memory were intact.  The diagnosis 
was PTSD, mild to moderate; alcohol dependence.  The GAF score 
was 61.  The examiner noted that socially the Veteran had done 
well and reported little occupational impact.

Analysis

From August 26, 2005, the date of entitlement to service 
connection for PTSD, the evidence demonstrates symptoms the 
effect of which warrant the assignment of a 30 percent rating.  
Specifically, the record shows evidence of occasional decrease in 
work efficiency due to depressed mood, suspiciousness, and 
chronic sleep impairment.  Thus, a 30 percent rating is 
appropriate from August 26, 2005.  

The Board finds that the evidence does not support a rating in 
excess of 30 percent for PTSD for any time since August 26, 2005.  
The Veteran's PTSD has been manifested by varying degrees of 
occupational and social impairment, as demonstrated by the 
assignment of GAF scores of 52 to 70.  However, the medical 
evidence shows that he is overall mentally intact with logical, 
coherent, and relevant thought processes.  His memory has 
consistently been intact and panic attacks more than once per 
week have not been consistently shown.  There is no showing of 
suicidal ideation.

The Veteran's symptoms and GAF scores during treatment and the VA 
examinations met the criteria for a 30 percent rating.  Although 
a GAF score of 52 indicates serious symptoms, the majority of the 
GAF scores have been significantly higher, and the evidence does 
not show that Veteran's condition approximates a 50 percent 
rating.  He has been noted to have a good relationship with his 
wife and family, and to maintain friendships.  The record also 
indicates that he has generally been employed and has generally 
been oriented toward learning new skills and continuing his 
education.  While the Veteran was not working at the time of the 
most recent VA examination, there is no indication that his PTSD 
symptoms cause more than intermittent periods of inability to 
perform occupational tasks.

Looking at his symptoms as a whole, the Veteran's symptoms do not 
more nearly approximate the criteria for a 50 percent rating.  As 
shown above, the treatment records do not show that the Veteran's 
PTSD causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

In this case, the Veteran's lay statements as to the severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the objective clinical findings of 
record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Accordingly, the preponderance of the evidence is against a 
rating higher than 30 percent for the Veteran's PTSD.  38 C.F.R. 
§ 4.7, 4.130, Diagnostic Code 9411.

Extraschedular Considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  The 
Veteran's disability is manifested by impairment in social and 
occupational functioning.  The rating criteria contemplate these 
impairments; hence, referral for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  


ORDER

A 30 percent evaluation for PTSD from August 26, 2005, is 
granted. 

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD since August 26, 2005, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


